DETAILED ACTION
This Office Action is in response to Applicant’s Application filed on February 11, 2021.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,924,560. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are broader in scope in thus encompass the subject matter already claimed in allowed U.S. Patent No. 10, 924, 560.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (hereinafter, “Anderson”, U.S Pub. No. 2003/0074471) in view of Moreels et al (hereinafter, “Moreels”, U.S. Pat. No. 8,972,570).
As per claims 1, 19 and 20, Anderson discloses a method, one or more computer-readable non-transitory storage media and system comprising:
generating one or more predicted locations of each of a plurality of network addresses, wherein each predicted location is associated with a time stamp representing an age of the predicted location (abstract, paragraphs 0081 and 0082); and
determining, based on the location-related features associated with each network address and the time stamps, a weighting factor representing a probability that at least one of the predicted locations of the network address corresponds to a true location of the network address (abstract, paragraphs 0230 and 0231); and
determining, for each of the predicted locations, a weight based on at least the weighting factor, wherein the weight represents a probability that the predicted location corresponds to the true location of the network address (paragraphs 0230 and 0235). 
However, Anderson does not explicitly disclose:
providing, in response to a request to identify a geographic location for a particular network address, one or more of the predicted locations that correspond to the particular network address based on the respective weights of the predicted locations.
Moreels discloses a method for providing implicit geolocation of social networking users comprising:
providing, in response to a request to identify a geographic location for a particular network address, one or more of the predicted locations that correspond to the particular 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson by incorporating or implementing a slow decay histogram for the purpose of using a particular weight and predicts a location.
As per claim 2, Anderson discloses:
wherein a value of each weight corresponding to the predicted location is based on the weighting factor and a previous value of the weight (paragraphs 0230 and 0235).
As per claim 3, Anderson discloses:
wherein the value of the weight corresponding to the predicted location is based on a product of the weighting factor and the previous value of the weight (paragraph 0252).
As per claim 4, Anderson further discloses by the one or more computer systems, updating one or more of the predicted locations, wherein the updating comprises:
determining an updated value of the weighting factor based on the ages of the predicted locations (paragraphs 0252 and 0253); and
determining updated values of the weights based on the updated value of the weighting factor, wherein a sum of the updated values of the weights is less than 1 (paragraph 0254).
As per claim 5, Anderson discloses:
wherein the updating one or more of the predicted locations is in response to an interval of time elapsing or receiving a location update (paragraphs 0105 and 0113).
As per claim 6
wherein the plurality of predicted locations is associated with an other-location weight that represents a probability that the true location of the network address does not correspond to any of the predicted locations of the network address, and a sum of the weights of the predicted locations and the other-location weight is 1 (paragraphs 0252 and 0253).
As per claim 7, Anderson further discloses:
determining the other-location weight based on a difference between 1 and the sum of the updated values of the weights of the predicted locations (paragraph 0253).
As per claim 8, Anderson further discloses wherein each of the plurality of network addresses is associated with one or more first geographic locations, the method further comprising:
receiving a location update comprising a second geographic location of the network address and a time stamp indicating an age of the second geographic location (paragraphs 0081 and 0082);
determining whether the age of the second geographic location satisfies a recent age threshold (paragraphs 0081 and 0082); and
when the age of the second geographic location satisfies the recent age threshold (paragraph 0084):
determining an updated value of the weighting factor, wherein the updated value is a maximum weighting factor (paragraph 0252), and
determining an updated value of the weight associated with the second geographic location based on the current value of the weight and the updated value of the weighting factor (paragraphs 0252 and 0253).
9, Anderson discloses the invention substantially as claims discussed above.
However, Anderson does not explicitly disclose:
wherein the weighting factor is determined by a machine-learning model based on the location-related features.
Moreels discloses a method for providing implicit geolocation of social networking users comprising:
wherein the weighting factor is determined by a machine-learning model based on the location-related features (col. 7, lines 1-3 and col. 10, lines 29-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson by incorporating or implementing a machine learning algorithm for the purpose of training and adjusting weights based on user actions to predict the user location.
As per claim 10, Anderson discloses:
wherein the location-related features comprise one or more of a country, a network protocol type, or a number of days at a current location (paragraphs 0138 and 0139).
As per claim 11, Anderson discloses wherein each of the plurality of network addresses is associated with one or more first geographic locations, wherein the location-related features comprise a true location of the network address and a predictions-includes-true indicator that indicates whether the predicted locations include the true location, the method further comprising:
when the age of the second geographic location satisfies the recent age threshold (paragraphs 0230 and 0231):
setting the true location of the network address to correspond to the second geographic location (paragraphs 0230 and 0231); and
setting the prediction-includes-true-location indicator to true, wherein the machine-learning model uses the predictions-include-true indicator as a feature in determining the weighting factor (paragraphs 0230 and 0231).
As per claim 12, Anderson discloses:
wherein the at least one predicted location corresponds to the true location of the network address when the predicted location is less than a threshold distance from the true location (paragraph 0249).
As per claim 13, Anderson discloses:
wherein the at least one predicted location corresponds to the true location of the network address when the predicted location is in a geographic sub-region associated with the true location, and the sub-region is in a geographic region associated with the network address (paragraphs 0138 and 0139).
As per claim 14, Anderson discloses:
wherein the predicted location of the network address comprises one or more of a country, a region of a country, a city, a zip code, a map tile, or a latitude, longitude pair (paragraphs 0138 and 0139).
As per claim 15, Anderson discloses:
wherein the network address comprises an Internet Protocol (IP) address (paragraph 0139).
As per claim 16, Anderson further discloses:
receiving the request to identify a geographic location for a particular network address (paragraph 0231); and
identifying the one or more of the predicted locations that correspond to the particular network address, wherein the identifying comprises searching the table for a prediction table entry that comprises the particular network address, and retrieving the predicted locations from the prediction table entry (paragraph 0232),
wherein the providing one or more of the predicted locations that correspond to the particular network address comprises providing the weights associated with the provided predicted locations (paragraph 0232).
As per claim 17, Anderson discloses wherein each of the plurality of network addresses is associated with one or more communication network addresses, wherein each of the plurality of network addresses is associated with one or more of the communication network addresses is associated with at least one broadened address that is based on the communication network address and corresponds to a plurality of network addresses that includes the communication network address, the method further comprising:
identifying one or more of the broadened addresses that correspond to the particular network address (paragraph 0384),
wherein the response comprises one or more of the predicted locations that correspond to the broadened address (paragraph 0384).
As per claim 18
one or more level-specific location predictions, wherein each level-specific location prediction includes a level-specific time stamp, a level-specific predicted location, and a level-specific weight (paragraphs 0252 and 0253),
a level-specific weighting factor, a level-specific true location, and a level-specific predicted-includes-true indicator, wherein, for each granularity level, the level-specific weighting factor of is determined based on the level-specific learning features, and the level-specific weights are determined based on the level-specific weighting factor (paragraphs 0252 and 0253).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        




LJB
March 10, 2022